DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-20 are pending:
		Claims 1-20 are rejected. 
		Claims 6, 10, 12 and 18-19 have been amended. 
Response to Amendments
Amendments filed 12/16/2021 have been entered. Amendments overcome §112 rejections previously set forth the non-final Office Action 09/21/2021.
§102 and §103 rejections are maintained. 
Response to Arguments
Arguments filed 12/16/2021 have been entered. Arguments were fully considered. 
On pages 9-10 of Applicant’s Arguments, Applicant argues that:
The Office Action asserts, on page 5, that the clarifier of Antonneau is the high-rate heavy solids removal zone of the claimed invention. However, Antonneau states that its wastewater treatment system may "include clarifier 3 fluidly upstream of fixed film system," which is used for removing heavy material from untreated wastewater. See Antonneau at [0032]. Additionally, Antonneau discusses clarifier 15, in which solids are allowed to settle. See Antonneau at [0030]. This particular clarifier 15, however, is a conventional settler. Antonneau does not teach a high-rate heavy solids removal zone to accelerate the settling process of solids in clarifier 15. Rather, Applicant notes that Antonneau is generally directed to a different method of treating wastewater, involving fixed film reactor. See Antonneau at [0027]. Therefore, Antonneau does not teach treating a ballasted activated sludge with a high-rate solids removal zone as recite in claims 1 and 14. 

Woodard also does not teach all of the limitations of claims 1 and 14. In particular, Woodward does not teach at least a high-rate heavy solids removal zone adapted to receive the ballasted mixed liquor effluent, wherein the high-rate heavy solids removal zone includes one or more high-rate heavy solids removal units adapted 

	These arguments are not persuasive because Antonneau teaches a high-rate heavy solids removal zone to accelerate the settling process of solids. The clarifier includes a high-rate heavy solids removal zone because it comprises lamella (see ¶30) and said clarifier is configured to separate treated effluent from ballasted solids (see ¶30). Clarifier 15 is not a conventional clarifier because it utilizes lamella; it is known in the art that lamella (inclined plates) provide relatively high flow rate separation of liquids and solids by evidence of Probstein (Probstein, USPN 4,151,084, see C1/L12-15). Therefore the rejections are maintained. 
	Additionally for apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed.Cir. 1997) (see MPEP § 2112.01, I.).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5-11, 13-14 and 17-18 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Antonneau (US 2015/0210574).
	Regarding claim 1, Antonneau teaches a method of treating wastewater, comprising: 
	receiving the wastewater at a ballasted activated sludge (combined fixed film and activated sludge process) (see ¶15) secondary treatment aeration basin (wastewater enters fixed film biological system) (see ¶27), wherein the ballasted activated sludge secondary treatment aeration basin (“aeration may be supplied in aerobic zones”) (see ¶27) comprises one or more zones (there will be at least one zone) (see ¶27) for biomass growth (fixed biomass) (see ¶27); 
	adding a ballast material to the wastewater (raw ballast can be added to the wastewater and ballasted solids is recycled to the fixed film system) (see ¶28 and ¶30); 
	treating the wastewater in the ballasted activated sludge secondary treatment aeration basin to produce a ballasted mixed liquor effluent (fixed film effluent) (see ¶27); 
	receiving the ballasted mixed liquor effluent at a high-rate heavy solids removal zone (clarifier) (see ¶30) that includes one or more high-rate heavy solids removal units (clarifier may comprise lamella) (see ¶30); and 
	removing ballasted heavy solids from the ballasted mixed liquor effluent using the one or more high-rate heavy solids removal units to produce a concentrated ballasted heavy solids effluent (ballasted solids) (see ¶30) and a clarified liquid effluent (treated effluent) (see ¶30).  

	Regarding claim 6, Antonneau teaches the method of claim 5, wherein the clarified liquid effluent is treated in the tertiary treatment process, and the tertiary treatment process comprises a disinfection process (“further disinfection) (see ¶30), a high-rate clarification process, a direct filtration process, or any combination thereof.  
	Regarding claim 7, Antonneau teaches the method of claim 1, wherein the ballast material includes a natural ballast (recycled ballasted solids is generated in the process therefore is a natural ballast) (see ¶28) (a natural ballast as defined by Applicant’s specification is “Any naturally occurring ballast material within the wastewater or generated in the process of liquid or solids treatment applied to the mixed liquor to aid in treatment and settling.”, see ¶50 of Applicant’s specification).  
	Regarding claim 8, Antonneau teaches the method of claim 7, wherein the natural ballast is selected from the group consisting of: activated sludge granules, anammox granules, grit particles, struvite, vivianite, or other precipitates (recycled ballasted solids comprise biological solids impregnated or partially impregnated with ballast) (see ¶28), and combinations thereof.  
	Regarding claim 9, Antonneau teaches the method of claim 1, wherein the ballast material includes an artificial ballast (“the ballast may comprise a magnetic material”) (see ¶33).  
	Regarding claim 10, Antonneau teaches the method of claim 9, wherein the artificial ballast is selected from the group consisting of: sand, iron, iron derivatives (the magnetic ballast may comprise an iron oxide material) (see ¶21), synthetic fabricated materials and having different shapes, and combinations thereof.  
	Regarding claim 11, Antonneau teaches the method of claim 1, wherein the ballast material includes a mixture of one or more natural ballasts (recycled ballasted solids is generated in the process therefore is a natural ballast) (see ¶28) (a natural ballast as defined by Applicant’s 
	Regarding claim 13, Antonneau teaches the method of claim 1, further comprising reducing phosphorus in the ballasted mixed liquor effluent through the addition of iron salts or polymers (polymer or flocculant 13 is added the fixed film effluent) (see ¶29 and Fig. 1) to the ballasted mixed liquor effluent to facilitate precipitation of phosphorus from the ballasted mixed liquor effluent.  
	Regarding claim 14, Antonneau teaches a system for treating wastewater, comprising: 
	a ballasted activated sludge secondary treatment aeration basin (Fig. 1, ballasted activated sludge secondary treatment aeration basin 4 (Fig. 1, fixed film reactor 4); see ¶27) adapted to receive a wastewater influent (see Fig. 1), wherein the ballasted activated sludge (combined fixed film and activated sludge process) (see ¶15) secondary treatment aeration basin (“aeration may be supplied in aerobic zones”) (see ¶27) includes one or more zones (there will be at least one zone) (see ¶27)  for biomass growth (fixed biomass) (see ¶27), and wherein the wastewater is treated in the ballasted activated sludge secondary treatment aeration basin to generate a ballasted mixed liquor effluent (fixed film effluent) (see ¶27);  
	a ballast material addition unit (Fig. 1, ballast material addition unit 9 or 23 (Fig. 1, raw ballast 9 or ballast solids 23); see ¶28 and ¶30) adapted to add the ballast material to the wastewater (see Fig. 1); and 	
	a high-rate heavy solids removal zone (Fig. 1, high-rate heavy solids removal zone 15 (Fig. 1, clarifier 15); see ¶30) adapted to receive the ballasted mixed liquor effluent (see Fig. 1), wherein the high-rate heavy solids removal zone includes one or more high-rate heavy solids removal units (lamella) (see ¶30) adapted to remove ballasted heavy solids from the ballasted 
	Regarding claim 17, Antonneau teaches the system of claim 14, further comprising an effluent filtration or tertiary treatment unit in communication with the high-rate heavy solids removal zone, wherein the effluent filtration or tertiary treatment unit is adapted to treat the clarified liquid effluent (“treated effluent 16 continues on to further disinfection”) (see ¶30).  .  
	Regarding claim 18, Antonneau teaches the system of claim 17, wherein the system includes the tertiary treatment unit, and the tertiary treatment unit is adapted to include a disinfection process (“further disinfection”) (see ¶30), a high-rate clarification process, a direct filtration process, or any combination thereof.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates 
Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Woodard (USPN 7,695,623) in view of Antonneau (US 2015/0210574).
	Regarding claim 1, Woodard teaches a method of treating wastewater, comprising: receiving the wastewater at a ballasted activated sludge (activated sludge) (see C1/L15-18) secondary treatment aeration basin (aeration tank) (see C8/L1-5), wherein the ballasted activated sludge secondary treatment aeration basin comprises one or more zones (there will be at least one zone) for biomass growth (“to promote growth of the biological flocs”) (see C10/L15-20);  adding a ballast material to the wastewater (“The weighted biological flocs are then sent to aeration tank 12 by line 37”) (see C7/L55-65); treating the wastewater in the ballasted activated sludge secondary treatment aeration basin to produce a ballasted mixed liquor effluent (“mixed liquor 24 in line 35…the weighted biological flocs in mixed liquor 24”) (see C8/L1-7); receiving the ballasted mixed liquor effluent at a high-rate heavy solids removal zone (secondary clarifier) (see C8/L25-30); and removing ballasted heavy solids from the ballasted mixed liquor effluent to produce a concentrated ballasted heavy solids effluent (settled sludge or weighted biological flocs) (see C8/L25-36) and a clarified liquid effluent (secondary or clean effluent) (see C8/L25-30).	
	Woodard does not explicitly teach that said high-rate heavy solids removal zone includes one or more high-rate heavy solids removal units. 
	In a related field of endeavor, Antonneau teaches a treatment process and ballasted settling process comprising a high-rate heavy solids removal zone (clarifier) (see ¶30) that includes one or more high-rate heavy solids removal units (clarifier may comprise lamella) (see ¶30).

	Regarding claim 4, Woodard and Antonneau teach the method of claim 1, wherein at least a portion of the concentrated ballasted heavy solids effluent is returned to the ballasted activated sludge secondary treatment aeration basin (WAS 76) (Woodward, see C8/58-63 and Fig. 1) 


Claims 2-3 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Antonneau (US 2015/0210574) in view of Andoh (US 2011/0226693).
	Regarding claim 2, Antonneau teaches the method of claim 1.
	Antonneau does not teach wherein the one or more high-rate heavy solids removal units are selected from the group consisting of: an aerated grit removal unit, a vortex-type grit removal unit, a stacked-tray type grit removal unit, a cyclone type grit removal unit, and combinations thereof.  
	In a related field of endeavor, Andoh teaches a stacked-tray grit removal unit (Fig. 2, separator 2; see ¶30).
	Regarding claims 2-3 and 15-16, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the clarifier of Antonneau with the separator (stacked-tray grit removal unit) of Andoh because the simple substitution one of known clarifier means with another known separator means is obvious and will result in a suitable settling device or gravitational separation means (Antonneau, “conventional gravity clarifiers”, see ¶23; 
	Regarding claim 3, Antonneau teaches the method of claim 1.
	Antonneau does not teach wherein at least one of the one or more high- rate heavy solids removal units is a stacked-tray grit removal unit.  
	In a related field of endeavor, Andoh teaches a stacked-tray grit removal unit (Fig. 2, separator 2; see ¶30).
	Regarding claim 15, Antonneau teaches the system of claim 14.
	Antonneau does not teach wherein the one or more high-rate heavy solids removal units are selected from the group consisting of: an aerated grit removal unit, a vortex-type grit removal unit, a stacked-tray type grit removal unit, a cyclone type grit removal unit, and combinations thereof.  
	In a related field of endeavor, Andoh teaches a stacked-tray grit removal unit (Fig. 2, separator 2; see ¶30).
	Regarding claim 16, Antonneau teaches the system of claim 14.
	Antonneau does not teach wherein at least one of the one or more high-rate heavy solids removal units is a stacked tray grit removal unit.  
	In a related field of endeavor, Andoh teaches a stacked-tray grit removal unit (Fig. 2, separator 2; see ¶30).

Claims 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable Antonneau (US 2015/0210574) in view of Stroot (US 2013/0334112).
	Regarding claim 12, Antonneau teaches the method of claim 1.

	In a related field of endeavor, Stroot teaches treatment systems (see Entire Abstract) comprising a first zone operating under anaerobic conditions (anaerobic) (see Fig. 27), a second zone operating under anoxic conditions (1st anoxic) (see Fig. 27) , a third zone operating under aerobic conditions (1st aerobic) (see Fig. 27), a fourth zone operated under anoxic conditions (2nd anoxic) (see Fig. 27), and a fifth zone adapted to re-aerate the wastewater (5th stage is 2nd aerobic or aeration basin) (see Fig. 27 and ¶105) contained therein (see §112 indefiniteness).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify method of Antonneau by incorporating the zones of Stroot because as taught by because more stages provide additional treatment (Stroot, see ¶105) and it is desirable to provide a reactor to remove nitrogen compounds, BOD, COD and phosphorus compounds (Antonneau, see ¶16).
	Regarding claim 19, Antonneau teaches the system of claim 14.
	Antonneau does not teach wherein the ballasted activated sludge secondary treatment aeration basin comprises a first zone operating under anaerobic conditions, a second zone operating under anoxic conditions, a third zone operating under aerobic conditions, a fourth zone operated under anoxic conditions and a fifth zone adapted to re-aerate the wastewater contained therein.  
	In a related field of endeavor, Stroot teaches treatment systems (see Entire Abstract) comprising a first zone operating under anaerobic conditions (anaerobic) (see Fig. 27), a second zone operating under anoxic conditions (1st anoxic) (see Fig. 27) , a third zone operating under aerobic conditions (1st aerobic) (see Fig. 27), a fourth zone operated under anoxic conditions (2nd th stage is 2nd aerobic or aeration basin) (see Fig. 27 and ¶105) contained therein (see §112 indefiniteness).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the reactor of Antonneau by incorporating the zones of Stroot because as taught by because more stages provide additional treatment (Stroot, see ¶105) and it is desirable to provide a reactor to remove nitrogen compounds, BOD, COD and phosphorus compounds (Antonneau, see ¶16).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable Antonneau (US 2015/0210574).
	Regarding claim 20, Antonneau teaches the system of claim 14, further comprising a plurality of the high-rate heavy solids removal zones (“aerobic zones to supply oxygen and mixing for the reactor”) (see ¶27), wherein each of the plurality of the ballasted activated sludge secondary treatment aeration basins has one of the high-rate heavy solids removal zone associated therewith.   
	While the embodiment depicted in Fig. 1 does not show a plurality of the ballasted activated sludge secondary treatment aeration basins and wherein each of the plurality of the ballasted activated sludge secondary treatment aeration basins has one of the high-rate heavy solids removal zone associated therewith.   
	Antonneau teaches that some embodiments include a plurality of the ballasted activated sludge secondary treatment aeration basins (“one or more fixed film reactors”) (see ¶19).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the embodiment of Fig. 1 of Antonneau by duplicating the fixed film reactor of Fig. 1 to include a plurality of bioreactors as disclosed by Antonneau because a plurality provides standby or backup systems. The mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 . 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKANDRA S. MILLER-CRUZ whose telephone number is (571)270-7849.  The examiner can normally be reached on M-Th 7 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/EKANDRA S. MILLER-CRUZ/Examiner, Art Unit 1778    
 
/CLAIRE A NORRIS/Primary Examiner, Art Unit 1778